We are of opinion that no facts are disclosed which would *831justify a departure from the rule, frequently announced, that this court will not interfere with the discretion of the court at Special Term in granting or refusing an injunction pendente lite save in an exceptional ease. (Schenck v. Underhill, 205 App. Div. 162.) It appears that the issue in this action was joined in April, 1923, and that the case could have been speedily disposed of upon the merits. The order is affirmed, with ten dollars costs and disbursements. Kelly, P. J., Rich, Manning, Kelby and Young, JJ., concur.